Citation Nr: 0523280	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  95-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis (RA), to include as due to exposure to herbicides.

2.  Entitlement to an effective date earlier than June 7, 
1996, for special monthly pension based on the need for the 
aid and attendance of another person.

3.  Whether there was clear and unmistakable error in the 
November 29, 1989 rating decision which assigned a 60 percent 
rating for the veteran's nonservice-connected RA.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from June 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  In an April 1994 rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for RA as secondary to exposure to Agent Orange.  
In an October 1996 rating decision, the RO granted 
entitlement to special monthly pension based on the need for 
aid and attendance, effective June 7, 1996. 

This case was previously before the Board in April 1999 at 
which time it was remanded to the RO pursuant to the 
veteran's request for a Travel Board hearing. After several 
communications between the RO and the veteran regarding 
scheduling the requested Travel Board Hearing, the veteran 
stated in November 2001 that he did not want a Travel Board 
Hearing at that time.

In a January 2002 decision, the Board denied the veteran 
entitlement to an effective date earlier than June 7, 1996, 
for the award of special monthly pension based on the need 
for the aid and attendance of another person, and remanded 
the issue of service connection for RA, claimed as secondary 
to herbicide exposure, to the RO for further development.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans' Claims (Court).  
However, inasmuch as the service connection claim was not the 
subject of a final Board decision, that claim was not part of 
the appeal to the Court.

In an August 2003 order, the Court vacated that part the 
Board's decision denying an effective date earlier than June 
7, 1996, for the award of special monthly pension based on 
the need for the aid and attendance of another person and 
remanded the issue to the Board for an adequate statement of 
reasons or bases for its denial of an earlier effective date 
for the benefit.  The Board remanded the issue to the RO for 
additional development in April 2004.  This issue, as well as 
the issue of service connection for RA, has been recertified 
to the Board for appellate consideration.

In a September 2003 administrative decision, the RO 
determined that there was no clear and unmistakable error in 
a November 1989 rating decision which assigned a 60 percent 
evaluation for the veteran's nonservice-connected RA.   As 
the veteran has properly perfected his appeal with respect to 
that decision, this issue is also before the Board.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim of entitlement to service 
connection for RA has been obtained.  

2.  The evidence does not demonstrate that the veteran 
manifested RA in service or for many years thereafter.  

3.  The evidence does not demonstrate that the veteran's RA 
is due to herbicide exposure or any other event during his 
period of active military duty, including service in the 
Republic of Vietnam.  

4.  In July 1987, the veteran filed a claim for nonservice-
connected pension benefits which the RO granted, with an 
effective date in July 1987.

5.  On June 7, 1996, the veteran filed a claim for special 
monthly pension based on the need for the aid and attendance 
of another person.

6.  The first evidence showing a need for aid and attendance 
was the veteran's June 7, 1996 claim, as well as an Aid and 
Attendance questionnaire received on that date, containing a 
physician's statement that the veteran had problems dressing 
and undressing on his own.

7.  The evidence does not show that the veteran met the 
criteria for entitlement to an award of special monthly 
pension based on the need for aid and attendance prior to 
June 7, 1996.

8.  The unappealed November 1989 rating decision which 
determined that the veteran's nonservice-connected RA was 60 
percent disabling was adequately supported by the evidence 
then of record.


CONCLUSIONS OF LAW

1.  RA is not due to herbicide exposure or other disease or 
injury incurred in or aggravated by service; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

2.  The criteria for an effective date earlier than June 7, 
1996, for the grant of special monthly pension based on the 
need for aid and attendance have not been met.  38 U.S.C.A. 
§§ 1521(d), 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 
3.351(a)(1),(b),(c) 3.352(a), 3.400, 3.401 (2004).

3.  The November 1989 rating decision which determined that 
the veteran's nonservice-connected RA was 60 percent 
disabling was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to the 
veteran's claim of entitlement to service connection for RA.  
To implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

With respect to the veteran's claim of entitlement to service 
connection for RA, the veteran's claim was received in March 
1990, well before the enactment of the VCAA.

At the outset of the veteran's claim of entitlement to 
service connection for RA, he was informed of the evidence 
necessary to substantiate this claim.  A Statement of the 
Case, issued in March 1995, provided notice of the evidence 
necessary to support his claim of entitlement to service 
connection for RA secondary to exposure to herbicides.  
Supplemental statements of the case dated in May 1996, 
October 2001, and January 2004 also provided notice to the 
veteran of the evidence of record regarding his claim and why 
this evidence was insufficient to award the benefit sought.

Moreover, letters dated in March 2001, May 2001, and June 
2001 also instructed veteran regarding the evidence necessary 
to substantiate his claim and requested that he identify 
evidence supportive of the claim.  

The Board's January 2002 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained.  Canada Pension Plan records have been 
obtained and associated with the claims folder.  The veteran 
has been afforded VA examinations.  Moreover, the veteran has 
been afforded the opportunity to testify at a hearing before 
RO personnel in March 1996.  The veteran has not identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

With respect to the veteran's claim for an effective date 
earlier than June 7, 1996, for special monthly pension based 
on the need for the aid and attendance of another person, the 
RO granted special monthly pension based on the need for aid 
and attendance in a rating action of October 1996, and 
established June 7, 1996 as the effective date for the 
benefit.  A timely notice of disagreement (NOD) to the 
effective date was received, and this appeal ensued.

Initially, the Board notes that Huston v. Principi, 17 
Vet.App. 195 (2003) was issued on July 11, 2003.  In that 
decision, the Court of Appeals for Veterans Claims (Court) 
found that VA failed to meet the requirements of 38 U.S.C.A. 
§ 5103(a) in neglecting to provide the veteran with specific 
notice that met the standard established by section 5103(a) 
and 38 C.F.R. § 3.159(b) as to his direct-appeal earlier 
effective date (EED) claim.  In Huston, as in the case 
present, the issue of an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8- 
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. § 
5103(a) did not apply.

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
C.F.R. § 19.5 (2004).  Therefore, because of this recent GC 
opinion, the holding in Huston is not applicable in this 
case.

Finally, regarding the veteran's claim that there is clear 
and unmistakable error in the November 29, 1989 rating 
decision which assigned a 60 percent rating for the veteran's 
nonservice-connected RA, the U. S. Court of Appeals for 
Veterans Claims has held that reversal or revision of prior 
decisions due to CUE is not a claim but a collateral attack 
on a prior decision.  Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the VCAA and 
consequently, the notice and development provisions of the 
VCAA do not apply in CUE adjudications.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).   

Factual Background
According to the DD Form 214, the veteran's military 
occupational specialty was a light weapons infantryman.  

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to 
autoimmune disease, specifically RA.  A July 1971 treatment 
record indicates that the veteran complained of myalgia.  
Following a chest X-ray examination, he was diagnosed with 
bilateral pneumonia.  The separation physical examination is 
negative for pathology relating to RA.  In fact, it was 
indicated on the examination report that the veteran was in 
"good health."

The veteran submitted a claim of entitlement to nonservice-
connected pension in July 1987.  He indicated that he had 
been diagnosed with RA in 1984, and that the disease had 
affected his fingers, wrists, elbows, shoulders, knees and 
feet.  He had been in receipt of Canadian Pension benefits 
since 8He had been in receipt of Canadian Pension benefits 
since August 1986.  An accompanying statement from Kenneth A. 
Murray, M.D. indicates that the veteran had been seen on a 
number of occasions with respect to his RA and severe hand 
deformities.  He noted that the veteran had experienced 
problems with tendon rupture and severe functional disability 
due to the RA.

A VA examination was conducted in February 1988.  The veteran 
stated that he was diagnosed with RA in 1982 and that the RA 
had caused inflammation in his hands, wrists, elbows, 
shoulders, knees and feet, reducing his mobility and 
functions.  Physical examination revealed major deformities 
of the hands and feet.  The examiner indicated that the 
veteran seemed reasonably healthy except for the damage to 
his hands and feet from the rheumatoid disease.  He stated 
that the veteran was neither bedridden nor unable to travel.  
He indicated that hospitalization was not necessary.  He 
noted that the veteran might have difficulty driving a car.

In a January 1989 rating action, the RO determined that the 
veteran's disability did not preclude some form of gainful 
employment, and denied pension benefits.  For the purpose of 
nonservice-connected pension, the veteran's RA was found to 
be 20 percent disabling.  The RO also denied service 
connection for RA, as it was not shown in service.

In a February 1989 VA Income-Net Worth And Employment 
Statement, the veteran said that he had to quit his job as a 
construction worker and painter due to his RA and that this 
disability affected his hands, elbows, shoulders, knees and 
feet.  He attached photographs of his hands and feet.

On VA examination in July 1989, the veteran indicated that he 
experienced pain and fatigue associated with RA.  He stated 
that his symptoms had forced him to give up his job in 
construction in early the 1980s.  X-rays of the hands 
revealed almost complete dislocation of the metacarpal 
phalangeal joints of both hands, and bony destruction of the 
carpal region and distal radial carpal articulations.  There 
were flexion deformities at the distal interpharyngeal 
joints.  
X-rays of the feet revealed complete destruction of the 
metacarpal phalangeal joints throughout the feet, with total 
dislocation of the great toe and subluxation to dislocation 
of the other metacarpal phalangeal joints.  The diagnosis was 
severe RA.  The examiner indicated that the veteran was not 
bedridden and that hospitalization was not needed.  He stated 
that the veteran was able to travel alone.

In a November 1989 rating decision, the RO granted the 
veteran nonservice-connected pension benefits with payments 
beginning in August 1989.  The RO determined that the 
veteran's RA was 60 percent disabling for the purposes of his 
nonservice-connected pension claim.

The veteran submitted a claim of entitlement to service 
connection for RA in March 1990, indicating his belief that 
the disease was due to exposure to Agent Orange.  The RO 
denied the veteran's claim in April 1994.  In his June 1995 
substantive appeal, the veteran argued that there was sound 
scientific evidence supporting an association between 
herbicide exposure and immunological abnormalities.  

In a May 1990 statement, the veteran said that his first 
medical appointment for RA was around 1980 and that symptoms 
first became manifest a few years before that.

In a July 1991 letter to the veteran, A.S., M.D., of the 
State University of New York Health Science Center, stated 
that if and only if the amount of dioxin is large enough, 
there are a number of medical problems which sometimes could 
be connected with the exposure.  Those problems included 
cancer, immune deficiency, and adverse reproductive outcome.  
He suggested that the veteran be seen with a physician who is 
acquainted with such chemicals.

An April 1995 letter from J.B. Frain, M.D. indicates that he 
saw the veteran in 1982, at which time RA was clinically 
evident.  

A May 1995 letter from a private rheumatologist, Tim 
McCarthy, M.D., states that the veteran's RA had first been 
diagnosed in 1982 and that the veteran had not been able to 
work since 1982 due to the severity of the disability.  He 
noted that the veteran continued to complain of one hour of 
morning stiffness as well as multiple regions of joint pain 
and stiffness.  He indicated that there was a significant 
decrease in range of motion of both shoulders as well as both 
elbows and hands.  Specific findings included a 10-degree 
flexion contracture at both elbows as well as multiple 
nodules.  Findings also included the veteran's inability to 
make more than 50 percent fists bilaterally and multiple 
Swan-neck and Boutonniere's deformities.  Dr. McCarthy added 
that the veteran had multiple "MTP" deformities.

In a March 1996 statement, the veteran indicated that while 
in Vietnam, he had been exposed to Agent Orange.  He pointed 
out that he had suffered from pneumonia while in Vietnam, and 
argued that it could have been caused by exposure to 
herbicides.  He discussed individual immune responses and the 
features of RA.  He also discussed various studies.

At his March 1996 hearing before RO personnel, the veteran 
testified that he had been exposed to Agent Orange and that 
such exposure was known to cause immune dysfunction.  He 
pointed out various studies that suggested a risk for those 
persons exposed to dioxin.  He provided evidence pertaining 
to his exposure to herbicides while in Vietnam.  

The veteran submitted his request for special monthly pension 
based on the need for the aid and attendance of another 
person in May 1996.  He noted that he had difficulties in 
performing the usual activities of daily life. 

A May 1996 Aid and Attendance Questionnaire completed by Dr. 
Murray indicates that the veteran had trouble with buttons, 
zippers, socks and show laces.  The medical provider 
indicated that the veteran was not employed and that he left 
his home once per week for shopping.  

In an August 1996 statement, the veteran's girlfriend stated 
that she provided regular aid and attendance to the veteran 
due to functional difficulties caused by RA.  Such assistance 
was noted to include dressing, grooming, and food 
preparation.  The veteran's girlfriend also indicated that 
her assistance would be required in the event of emergencies, 
as the veteran suffered from pain, loss of strength, fatigue 
and loss of stamina.  

In a September 1996 rating decision, the RO denied the 
veteran's claim for special monthly pension based on the need 
for the aid and attendance of another person.

In September 1996, the RO received photographs of the 
veteran's hands and feet.

In an October 1996 rating decision, the RO granted the 
veteran special monthly pension based on the need for regular 
aid and attendance and assigned an effective date of June 7, 
1996.

In March 1997, the veteran said that his March 1987 claim for 
pension should have also been construed as a claim for 
special monthly pension based on the need for aid and 
attendance. He requested entitlement to aid and attendance 
benefits on equitable relief grounds.

Also in March 1997 the RO received a copy of a letter from 
the veteran dated "Wed, March 4" in which he said that he 
wanted to apply for VA pension benefits and was totally 
disabled due to RA.  The veteran also submitted a copy of a 
form letter sent to him by VA, dated in March 1987, which 
referred to the veteran's request for application forms for 
VA benefits.  

In his Notice of Disagreement in November 1997, the veteran 
said that he was entitled to an effective date of March 1987 
for aid and attendance based on an informal claim that he 
filed on "March 4, 1987."  He also alleged clear and 
unmistakable error in the November 1989 rating decision which 
assigned a 60 percent rating for the veteran's nonservice-
connected RA.  

In an administrative decision in March 1998, the RO 
determined that consideration for an effective date earlier 
than June 7, 1996, for special monthly pension on account of 
the need for regular aid and attendance retroactive to July 
28, 1987, was not warranted on equitable relief grounds.

In a May 1998 statement, the veteran argued that the November 
1989 rating decision was clearly and unmistakably erroneous.  
He argued that he had submitted an informal claim for special 
monthly pension in March 1987 and that the RO had failed to 
adjudicate such claim.  He indicated that the November 1989 
rating decision failed to take into account his symptoms in 
rating his disability and failed to consider all of the 
evidence of record.

In July 1998, the RO determined that an effective date in 
March 1987 for pension benefits was warranted, apparently 
based on its conclusion that the veteran had submitted an 
informal claim for pension benefits in March 1987.

In October 1998, the RO received a letter dated in June 1986 
from Dr. Murray, addressed to the Canada Pension Plan 
Disability Division.  In this letter, Dr. Murray said that 
the veteran had initially been seen in 1982 because of 
deformity secondary to RA involving his hand.  He said that 
the veteran had since been seen in January 1985 for this 
disability at which time the veteran had progressive 
rheumatoid deformities involving his right hand and thumb.  
He said that there was flexor synovitis that was very marked 
in the index and the middle and right fingers showing swan 
neck deformities with no PIP or DIP motion.  The little 
finger showed swan neck deformity with DIP motion present.  
He went on to say that the left hand examination revealed 
boutonniere deformity of the left thumb with decreased motion 
at the IP joint and a volar nodule.  The index finger 
revealed a PIP nodule and marked synovitis.  The mid-ring and 
little finger revealed prominent synovium with a tendency to 
a swan neck deformity.  Dr. Murray noted that surgery had 
been planned for that year but the veteran had canceled and 
had not been seen since.

Also of record is an October 1998 letter from Dr. P.J. Bouch, 
indicating that he had treated the veteran for the previous 
five years.  He noted that the veteran had progressive RA.  
He related the veteran's report that he had been exposed to 
chemicals during his time in Vietnam.  He opined that it was 
possible that the veteran's immune system was affected by 
exposure to toxins.

The veteran submitted a statement to the RO in March 2001 
acknowledging that he did file a claim for special monthly 
pension based on the need for aid and attendance in 1996, but 
that "VA failed to procedurally comply with statutory 
mandated requirements during the adjudication of [his] 1987 
pension and inferred [special monthly pension based on aid 
and attendance] claim."  He attached computer-generated 
reports dated in November 1987 and March 1989 as evidence 
that he had been denied special monthly pension in those 
reports without ever receiving notice of this and that, 
consequently, his November 1987 claim for special monthly 
pension was still open.

In April 2001 the veteran submitted a personal statement and 
copies of research articles purported to show a relationship 
between his RA and exposure to Agent Orange.  

In a June 2001 letter, the veteran pointed out that records 
from the Canada Pension Plan reflected his condition in 1985, 
and that his symptoms would have worsened by 1987 and that 
medical records dated after his March 1987 claim would be 
probative of his need for regular aid and attendance.  With 
respect to his service connection claim, the veteran argued 
that he was exposed to herbicides in Vietnam and that he had 
submitted medical treatise evidence which raised a reasonable 
probability that his RA was related to such exposure.

In November 2001 the veteran argued that the RO had failed to 
consider entitlement to aid and attendance and that the 
assignment of a 60 percent rating for his RA was erroneous.  
He maintained that the RO's choice of diagnostic code under 
which to evaluate his RA was not adequately explained.

The veteran was afforded a VA examination in October 2003.  
The examiner noted that he had reviewed the veteran's claims 
folders, to include the medical treatise information.  The 
veteran's history was carefully set forth.  The veteran 
related the onset of symptoms in 1975 or 1976, with pain in 
his feet.  He stated that he had not seen a physician until 
1982, at which time Dr. Frain diagnosed RA.  The veteran 
complained of one hour of morning stiffness, and indicated 
that he felt fatigued by the evening.  He reported that he 
required the assistance of his common law wife in dressing, 
and indicated that he had difficulty with fine finger 
movements in both hands.  He indicated that he required 
assistance with bathing, but that he was independent with 
hygiene and feeding tasks.  He stated that he could walk one 
mile with stops for rest due to foot pain.  The examiner 
noted that the veteran was independent with driving.  The 
veteran related his belief that his RA was related to 
herbicide exposure in Vietnam.  He also suggested that an 
episode of febrile illness in July 1971 was related to his 
subsequent development of RA.  Following a thorough physical 
examination, the examiner diagnosed severe seropositive RA.  
He stated that the etiology of the disease was unknown, and 
that any opinion regarding the etiology in an individual case 
must be speculative and would not be based on the grounds of 
reasonable medical probability.  He stated that to be valid, 
any statement relating dioxin exposure or the organism 
responsible for the in-service pneumonia must provide 
evidence indicating a plausible scientific hypothesis.  He 
noted that the data received from the veteran was largely 
outdated, dating to the 1980s and 1990s, and that new 
information was coming to light that the initiation or RA may 
involve multiple pathways with varying patterns of 
inappropriate or unregulated host responses to infectious 
agents.  He pointed out that RA onset is rare in men below 
age 40, and that there was strong evidence that RA onset was 
preceded by a subclinical illness of unknown duration.  He 
concluded that it was entirely plausible that the veteran's 
immune system was perturbed by Agent Orange and/or dioxin 
during service in Vietnam, and that the intercurrent 
infection with the microbe responsible for his pneumonia, in 
combination with an impaired immunological response, could 
have initiated a subclinical illness which subsequently 
manifested as RA a few years later.  He stated that based 
upon those facts, it was at least as likely as not that he 
veteran's RA was causally related to exposure to Agent Orange 
and/or dioxin, in combination with his episode of pneumonia, 
during service in Vietnam.  The examiner offered a 
disclaimer, indicating that his opinion was offered on the 
basis of his training in physical medicine and rehabilitation 
and not rheumatology.  

In November 2003 the RO requested an opinion from the 
advisory review staff of the VA Central Office.  In a January 
2004 memorandum, the Chief, Public Health and Environmental 
Hazards Officer provided the requested opinion.  She reviewed 
the veteran's claims folder and noted that he had been 
diagnosed with atypical pneumonia in 1971.  She indicated 
that the most recent general Institute of Medicine (IOM), 
National Academy of Sciences (NAS) report on herbicides used 
in Vietnam had concluded that there was inadequate or 
insufficient evidence to determine whether an association 
existed between exposure to herbicides and immune system 
disorders.  She pointed out that the assessment was based on 
information obtained from extensive review of the scientific 
and medical literature.  She stated that the VA, by law and 
precedent, gave significant weight to the IOM findings on 
health effects from exposure to herbicides in Vietnam, and 
that although the veteran had presented a number of medical 
opinions suggesting a possible association between dioxin and 
autoimmune disease, such was not supported by the IOM review.  
She concluded that it was not at least as likely as not that 
the veteran's pneumonia diagnosed during military service or 
RA diagnosed after service discharge was the result of 
exposure to herbicides used in Vietnam.    

Analysis

Service Connection for RA

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).  

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  

In considering this claim on the merits, the Board concludes 
that service connection for the veteran's RA is not 
warranted.  In this regard the Board notes that RA is not 
among the diseases specified in 38 U.S.C.A. § 1116(a).  In 
addition, the Secretary has not determined, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of RA.  See 38 C.F.R. 
§ 3.309(e).  In 2003, a VA examiner, while suggesting a 
potential relationship between RA and herbicides, offered a 
disclaimer, indicating that his opinion was offered on the 
basis of his training in physical medicine and rehabilitation 
and not rheumatology.  By his own admission, the physician 
acknowledged his lack of expertise in that field of medicine.  
In fact, VA's Chief Public Health and Environmental Hazards 
Officer expressly stated that an association between dioxin 
and autoimmune disease was not supported by IOM findings, and 
concluded that it was not at least as likely as not that the 
veteran's RA was the result of exposure to herbicides in 
Vietnam.  Therefore, service connection is not warranted on a 
presumptive basis.  

With regard to service connection on a direct basis, the 
Board notes that there is no medical evidence of this claimed 
disability until many years after the veteran's discharge 
from service.  While the veteran reports that he suffered 
from foot pain starting in 1970, the evidence indicates that 
he was not clinically diagnosed with RA until 1982, 
approximately 10 years after his active military service.  
Moreover, as discussed above, there is no persuasive medical 
evidence that the claimed disability is etiologically related 
to the veteran's exposure to Agent Orange.  The evidence also 
fails to establish that the disease is related to any other 
incident of service.  Accordingly, the Board must conclude 
that service connection for RA is not warranted.

Entitlement to an Earlier Effective Date for Special Monthly 
Pension

Applicable regulations provide that pension benefits are 
payable at a special, higher rate (with a higher minimum 
income limit) to a veteran who requires regular aid and 
attendance.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 2002); 38 
C.F.R. §§ 3.351(a)(1), 3.352 (2004).  The need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
38 C.F.R. § 3.351(b).

The criteria for establishing the need for regular aid and 
attendance require that the veteran be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; or that he be a patient in a nursing 
home because of mental or physical incapacity; or that he 
establish a factual need for aid and attendance.  38 U.S.C.A. 
§ 1502(b); 38 C.F.R. §§ 3.351, 3.352.

Determinations as to the need for regular aid and attendance 
are based on the veteran's actual need of personal 
assistance.  In making such determinations, consideration is 
given to various factors, such as the inability of the 
veteran to dress or undress, or to keep himself clean and 
presentable; the frequent need to adjust a prostheses or 
appliance, which, because of disability, he cannot do 
himself; the inability to feed himself due to loss of 
coordination of the upper extremities or weakness; the 
inability to attend to the wants of nature; or the 
incapacity, either mental or physical, of the veteran to 
protect himself from the dangers inherent in his daily 
environment.  Being bedridden, that is, confined to the bed, 
is a basis for the granting of regular aid and attendance.  
However, not all the disabling conditions noted above need to 
be present.  Rather, the particular functions that the 
veteran cannot perform should be considered in relation to 
his condition as a whole. It is only necessary to show that 
he is so helpless as to require regular aid and attendance, 
not that the need be constant.  38 C.F.R. § 3.352(a).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later (emphasis added).  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  
The general rule for claims for increase is that the award is 
effective the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(l) (2004).  A claim for aid and attendance benefits 
is a claim for additional benefits payable in a specific 
circumstances to an individual entitled to, in this case, 
non-service connected pension.  In that sense, it is similar 
to a claim for increase.

The Board has also considered the provisions of 38 C.F.R. § 
3.401, which specifically addresses aid and attendance (and 
housebound) benefits as follows, (1) Except as provided in 
Sec. 3.400(o)(2) [which applies only to compensation and is 
not applicable to this pension claim], the date of receipt of 
claim or date entitlement arose, whichever is later.  
However, when an award of pension or compensation based on an 
original or reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional pension or 
compensation payable by reason of need for aid and attendance 
or housebound status shall also be awarded for any part of 
the award's retroactive period for which entitlement to the 
additional benefit is established.  38 C.F.R. § 
3.401(a)(2004).  Under this provision, there would have to be 
a retroactive award of the basic pension benefits and the 
higher amount for aid and attendance would also be payable.  
This is not the case here.  This part of the regulation does 
not provide for an earlier effective date of additional aid 
and attendance benefits where pension benefits have already 
been awarded.

The provisions of 5110 (West 1991) refer to the date an 
"application" is received.   "'Application' is not defined 
in the statute.  However, in regulations, 'claim' and 
'application' are considered equivalent and are defined 
broadly to include 'a formal or informal communication in 
writing requesting a determination or entitlement, or 
evidencing a belief in entitlement, to a benefit.'"  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 
C.F.R. § 3.1(p) (1991)).

Payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  38 C.F.R. § 3.31 (2004).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.

The veteran in this case disagrees with June 7, 1996, as the 
effective date for special monthly pension benefits and 
contends that the effective date should be the date he 
originally filed a claim for pension benefits, in March 1987.  
He asserts that his 1987 claim for pension benefits should 
have also been treated as an inferred claim for special 
monthly pension benefits based on the need of regular aid and 
attendance because of his assertion that he was totally 
disabled.  However, while the veteran contends that his March 
1987 informal claim should have been construed as a claim for 
special monthly pension based on the need for the aid and 
attendance of another person, the Board disagrees.  The 
veteran did not specifically state that he required the 
assistance of another person for his activities of daily 
living.  He stated only that he wished to apply for pension 
benefits.  The evidence of record at the time of the RO's 
initial adjudication of the veteran's pension claim neither 
explicitly states nor suggests that the veteran was helpless 
or so nearly helpless that he required the regular aid and 
attendance of another person.  Although a July 1987 statement 
from the veteran's private physician indicates that the 
veteran had severe functional disability due to his RA, there 
is again no indication that the veteran was unable to dress, 
keep himself clean and presentable, feed himself, or attend 
to the wants of nature due to his RA.  Moreover, VA 
examinations conducted pursuant to the veteran's claim also 
fail to identify the need for personal attendance.  Rather, 
the February 1988 VA examination report indicates that the 
veteran did not require hospitalization due to the 
disability, and that he was able to travel, though he might 
have difficulty driving a car.

The earliest claim for VA benefits that is on file is a 
Veteran's Application for Compensation or Pension (VA Form 
21-526) that the veteran signed, and the RO received, in July 
1987.  Although it is evident from this claim that the 
veteran was claiming pension benefits since he completed 
those portions of the claim pertaining only to pension 
benefits, it is not likewise evident that he was claiming 
increased pension benefits by reason of the need for aid and 
attendance.  See 38 C.F.R. § 3.351(a)(1).  There is simply no 
indication from this form that the veteran was requesting 
increased pension benefits based on a need for aid and 
attendance.

The veteran also asserts that the RO denied him entitlement 
to special monthly pension based on the need for aid and 
attendance in November 1987 and March 1989 and that he was 
denied due process because he was never given notice of these 
decisions so they are still open.  In support of this 
assertion, the veteran submitted two computer-generated 
reports dated in November 1987 and March 1989 respectively, 
which note, among other things, "special monthly pension 
denied."  Notwithstanding this notation, these reports 
appear to have been generated in regard to VA examinations 
requested in November 1987 and March 1989 and are not rating 
decisions.  In short, the RO did not adjudicate the issue of 
special monthly pension based on the need for aid and 
attendance prior to the October 1996 rating decision.

The veteran further asserts that he should be given an 
earlier effective date for aid and attendance benefits 
because at the time the RO assigned him a 60 percent rating 
for pension purposes in 1989, it failed to follow VA's manual 
provisions requiring consideration of aid and attendance 
(March 1997 letter).  He appears to be referring to a 
provision of M21-1 regarding special monthly pension ratings 
which states that "If a current examination is of record and 
the disability evaluation is less than 100 percent after a 
current examination, but severe disability demonstrates a 
need for regular A&A (aid and attendance), submit the claim 
to Central Office (212C) for an advisory opinion."  See M21- 
1, Part VI, 8.01(b) (August 1996).  It is clear from this 
provision that such a referral is contingent on evidence 
demonstrating a need for regular aid and attendance and, as 
previously stated, there was no evidence demonstrating such a 
need prior to June 7, 1996.

In addition to the RO's receipt of a claim for aid and 
attendance benefits on June 7, 1996, the RO also received on 
that date an Aid and Attendance questionnaire signed by the 
veteran's treating physician.  On that form, the veteran's 
physician noted that the veteran had RA which was permanent 
and that he had problems dressing and undressing himself.  
Specifically, he said that the veteran had problems with 
buttons, zippers, socks and shoelaces.  Later, in August 
1996, the RO received a statement from D.J.F. who said that 
she provided regular aid and attendance to the veteran 
because of his "severe functional difficulties in performing 
the usual activities of daily life, due to RA."  She said 
that she assisted the veteran by putting on and removing his 
socks, buttoning and unbuttoning his apparel, operating 
zippers, lacing shoes, removing clothes and combing the 
veteran's hair.  She said that she was also there so that she 
could assist the veteran in the event of an emergency.  Based 
on this evidence, there is no disputing the factual 
determination that the disability requirements for special 
monthly pension were met on June 7, 1996, but not before this 
date. 38 C.F.R. §§ 3.351, 3.352 (2004).  Therefore, June 7, 
1996, is the correct effective date for the veteran's special 
monthly pension on account of the need for the regular aid 
and attendance of another person.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(o)(1)(2004).

Since the preponderance of the evidence is against an 
effective date earlier than June 7, 1996, for special monthly 
pension based on the need for regular aid and attendance for 
the reasons stated above, the benefit-of-the-doubt rule does 
not apply and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Clear and Unmistakable Error

The veteran asserts that the RO's November 1989 rating action 
was erroneous in that it assigned his nonservice-connected RA 
a 60 percent evaluation.  He contends that the incorrect 
diagnostic codes were applied to the disability.  He also 
suggests, in his numerous personal statements, that VA failed 
in its duty to assist him in the development of evidence to 
support his claim.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc).

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

As discussed above, the veteran essentially argues that the 
RO improperly found that his nonservice-connected RA was 60 
percent disabling for the 

purposes of pension benefits.  The evidence of record in 
November 1989 revealed that while the veteran had marked 
deformity of his hands and feet due to RA, he was not totally 
incapacitated by the disease.  In fact, VA examination 
reports of record at the time of the November 1989 rating 
action indicate that the veteran could travel independently.  
There is no indication in that medical evidence that the 
veteran required assistance with his activities of daily 
living.  Therefore, the record clearly supported the RO's 
determination that the veteran's RA was 60 percent disabling.  
Moreover, there is no basis for concluding that the RO 
incorrectly applied the law.  In essence, the veteran's 
allegation of error relates to how the RO weighed and 
evaluated the evidence.  The Court has held that allegations 
that previous adjudications improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel 
v. Brown, 6 Vet. App. 242, 246 (1994).

The veteran has also suggested that the VA failed in its duty 
to assist in the development of evidence necessary to support 
his initial claim for pension benefits.  However, absent VA's 
commission of "a grave procedural error," see Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), the Court has held that 
VA's breach of its duty to assist cannot form a basis for a 
claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 
(2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

Accordingly, the November 1989 decision which determined that 
the veteran's nonservice-connected RA was 60 percent 
disabling cannot be reversed or revised on the basis of clear 
and unmistakable error.


ORDER

Entitlement to service connection for RA is denied.

Entitlement to an effective date earlier than June 7, 1996, 
for special monthly pension based on the need for aid and 
attendance is denied.

As there is no CUE in the November 1989 rating decision which 
determined that  nonservice-connected RA was 60 percent 
disabling, the appeal is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


